Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgements

1.	Applicant filed TD has been acknowledged.

Allowable Subject Matter
  
2.	Claims 1-15 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:
 
Regarding claim 1:
Sakamoto (US PG Pub No. 2012/0327057) discloses a display device (Fig. 2) comprising: 

a substrate (display substrate) having an end, which defines an outer shape of the substrate (gate driver 400 and the display unit 600 are formed on the same substrate (an array substrate which is one of two substrates composing a liquid crystal panel) 7, [0073]); 

a scanning line drive circuit (400) having a first unit circuit (410) and a second unit circuit (410) on the substrate (e.g. 410, Figure 17, 4,8, see [0085], [0086] and [0092] [0143-0144]); 

a first clock wiring (CK1) supplying a clock signal to the first unit circuit () and a second unit circuit ([0136-0138], Fig. 17); 

a first connection wiring (701) connected between the first clock wiring (CK1) and the first unit circuit (410) (see, [0143-0144]  (in [0143] discloses wiring lines 71 are all formed from a source metal 701 connected between CK1 and 410); and
 a second connection wiring (CK2) connected between the first clock wiring (CK1) and the second unit circuit (410); wherein the first unit (410) circuit and the second unit circuit (410, see Fig. 17) are located along the end of the substrate (i.e. peripheral area, see Fig. 4, and 17, [0085], [0086] and [0092], [0143])), 

Nonaka (US PG Pub No. 2008/0266210 A1) discloses wherein each of the unit circuits (shift register, see Fig. 4) (see [0089]).

Kim et al. (US PG Pub No. 2009/0189835 A1) discloses gate driver part may include a shift register including a plurality of stages (see Fig. 3, [0049]-[0052]). 



Regarding claim 9:
The closest art of record singly or in combination fails to teach or suggest the limitations “ the second unit circuit is shifted from the first unit circuit in a first direction, and is shifted from the first unit circuit in a second direction which crosses the first direction, the first wiring includes a X part extending in the first direction and a Y part extending in the second direction; 22 the first connection wiring includes a X part extending in the first direction and a Y part extending in the second direction, the Y part of the first connection wiring has a first end and a second end, the first end of the Y part of the first connection wiring is connected to the Y part of the first wiring, the Y part of 

Pertinent Art

3.  Pertinent art of record Murade (US 20060001927 A1), Pak (US Pu: 20060001637 A1) and Shin (US 20070103389 A1).

 Inquiry

4.	Any inquiry concerning this communication or earlier communication from the examiner should be directed to Shaheda Abdin whose telephone number is (571) 270-1673. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao could be reached at (571) 272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about PAIR system, see http://pari-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.